WARREN, J.,
Husband appeals from a decree of dissolution, seeking a modification of two provisions. The trial court awarded wife one-half of husband’s pension that was earned during their marriage as part of the division of marital property. The court also awarded wife permanent support of $1,400 per month. Husband requests that the pension not be divided as a marital asset and that we decrease the amount of support. We review de novo, affirm the division of the pension as a marital asset, ORS 107.105(l)(f), and modify the support provision.
The parties’ marriage lasted 25 years. Their children are adults and are not provided for in the decree. Husband is 51 years old; wife is 44 years old and in excellent health. She is a high school graduate and attended one term of college. She was a homemaker during the marriage and has no occupational training. Husband’s current net salary is approximately $2,700 per month. Wife’s monthly expenses are approximately $1,300.
Given the length of the marriage, an award of permanent support is appropriate. However, considering wife’s relative youth, her excellent health and the legislative policy to encourage the parties’ independence and self-support, ORS 107.105(l)(d)(E), we conclude that an award of stepped-down support is appropriate. See, e.g., Grove and Grove, 280 Or 341, 571 P2d 477, modified 280 Or 169, 572 P2d 1320 (1977); Tannler and Tannler, 68 Or App 432,438, 683 P2d 110 (1984). That type of award will allow wife to maintain her current standard of living while she trains herself for entry into the labor market and will provide her with an incentive to become, at least partially, self-supporting.
For these reasons, we modify the decree to order that husband pay support in the amount of $1,300 per month for four years from the date of the original decree, $900 per month for the next three years, and $500 per month on a permanent basis thereafter.
Affirmed as modified. No costs to either party.